                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  KIRAN KAUR,                                       Case No. 14-cv-05544-VC
                 Plaintiff,
                                                    ORDER GRANTING STIPULATION
          v.                                        REQUESTING VOLUNTARY
                                                    DISMISSAL
  THINGS REMEMBERED, INC.,
                                                    Re: Dkt. No. 81
                 Defendant.



       The parties’ request for voluntary dismissal is granted. Kaur’s claims are dismissed with

prejudice, and the claims of unnamed putative class members are dismissed without prejudice.

The Clerk of Court is directed to close the case.

       IT IS SO ORDERED.

Dated: December 19, 2018
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
